Bigelow, C. J.
It seems to us that the error committed at the trial of this case was in withdrawing it from the consideration of the jury. The facts which the plaintiff proved had, in our opinion, some tendency to show a want of good faith on the part of the master of the vessel, and a substantial breach of the contract of affreightment into which the defendants had entered with the plaintiff.
We are unable to concur in the position assumed in behalf of the defendants, that the facts proved by the plaintiff show a valid legal defence to the action. As we understand the argument, it is this: The master of the vessel, on his arrival at the port of Licata in Sicily, received no orders from the plaintiff’s agents to proceed thence to any other port in the island ; but, on the contrary, he took on board there a quantity of sulphur, for which, under instructions from the plaintiff’s agents, he was required to sign bills of lading, in which the vessel is described as being bound for Boston, and the merchandise laden on board is stipulated “ to be delivered at the aforesaid port of Boston ” to the consignee named therein. It is insisted that, inasmuch as the master was clothed with no power as supercargo or authority to direct the course of the voyage, he was bound to strict obedience of the orders which he might receive from the plaintiff or his agents ; that he had no right to refuse to sign the bills of lading for the sulphur which were prepared for him at Licata; that these, when signed, became the contract by which his conduct was to be governed, and that in pursuance thereof he was bound to proceed without delay or deviation to the port of discharge therein designated. Wé have no doubt that this exposition of the duty of the master would be sound and reasonable if the case depended solely on the terms of the bills of lading which the master was required to sign at Licata. But the difficulty in the argument is, that the rights and obligations of the respective parties are not to be determined by these only, irrespective of the charter party and the facts and circumstances of the shipment of the sulphur at that port. It is not true, as a *416general proposition, that bills of lading in all cases define, con* trol and limit the duties and liabilities of the shipper and owner This would be the rule, undoubtedly, where it was the only evidence of the contract of affreightment. But it is to be taken with great qualification where there is a charter party for the hire of a vessel, containing mutual stipulations regulating the course of a voyage and the mode in which the vessel is to be employed. In such a case, a bill of lading would not necessarily annul or supersede the formal contract previously entered into by the parties, and under which the cargo or a portion of it had been laden on board the vessel. It certainly would not so operate unless it was intended by the parties to have that effect. Indeed, a bill of lading is a document often issued only to be kept in the possession of the master as evidence of the quantity and kind of goods laden on board and to be transmitted to the consignee, to be used by him as proof of his right to receive certain goods at the port of destination, and of the rate of freight which he is to pay the charterer of the vessel therefor. It is seldom used to fix the terms of the shipment as between the shipper and owner, where there is a formal charter party. Gage v. Tirrell, 9 Allen, 299, 309. In the case at bar it is manifest that the parties did not understand that the bills of lading, which the master might be called on to sign during the voyage contemplated by the charter party, were to be regarded as authorizing or varying the terms of the charter party. It was expressly stipulated that they were to be made out and signed at any given rate of freight, without prejudice to the charter party. Nor do we understand the defendants to contend that the bill of lading of the sulphur would have finally and irrevocably fixed the course of the voyage, if explicit orders had been given to the master at Li cota* to go thence to Palermo. In our opinion, it would be going altogether too far to give it that effect. The fallacy which underliey the whole argument of the learned counsel for the defendant seems to us to consist in the assumption that the bill of lading signed by the master at Licata absolutely and irrevocably fixed the course of the voyage, and imposed on him the legal duty of proceeding at once on his voyage directly to Boston. No *417authority was cited in support of this position, nor have we been able after some research to find one which goes to the extent of maintaining it. That it might have the effect contended for in a certain state of facts, we do not doubt; but that such is the established rule of law in all cases, or that the facts proved at the trial showed conclusively that the parties intended such to be the effect of the bill of lading which the master signed, or that he in good faith might reasonably have inferred from the circumstances of the shipment of the sulphur and the tenor of the bill of lading that it was his duty to proceed directly to Boston, we are by no means prepared to admit. Prima facie, the bill of lading might have warranted such a conclusion ; but even that would be rebutted, if the master had reason to believe that the charterer and shippers did not intend that he should proceed directly to Boston, especially if he might fairly have inferred that he was to await orders after receiving the sulphur, and to go to another port in the island to complete the lading of a full cargo. Lowry v. Russell, 8 Pick. 360.
We can readily understand that there may be facts which will show that the master acted in good faith in setting sail for Boston as soon as the sulphur was put on board the vessel. He certainly was not bound to communicate the fact of his arrival at Licata to the plaintiff’s agents in Palermo, or to apply to them either by mail or telegraph for orders. No such duty rested on him or the owners under the charter party; it was incumbent on the plaintiff through his agents to convey to the master directions to go to a second port in Sicily, within a reasonable time after'the arrival of the vessel in Licata, if it was the plaintiff’s intention to take in additional cargo. What would be a reasonable time would depend on circumstances as they existed at the time the lading of the sulphur was completed. If there was a reasonable probability that orders to go to Palermo would be seasonably received, so as to permit the vessel to go there and take in the residue of a full cargo before the expiration of the lay days stipulated for in the charter party, it would have been the duty of the master to remain long enough to receive such orders, unless there was a sufficient reason foi *418an earlier departure from the port; such, for example, as the dangerous condition of the roadstead or harbor, which would render a longer continuance there hazardous. The master could not be required to await orders in a place where his vessel could not lie in safety, nor, on the other hand, could he depart suddenly without waiting a reasonable time on a mere apprehension of perils, if none was really imminent. The master well knew that the vessel was let under a charter party which allowed the hirer to use a second port in Sicily, with a privilege of thirty lay days; he was informed by the plaintiff that it was his intention to use two ports, as he had done under a previous voyage of the same vessel under a similar charter; he went to Licata, as the first port, where he took in cargo sufficient only to fill about one third of the vessel, the freight qn which would be insufficient to pay the amount agreed to be paid for the hire of the vessel; he knew, by inspection of the letter sent by the plaintiff’s agents in Palermo to the merchant in Licata, that the latter was only authorized to buy and put on board the sulphur, and that he had received no instructions whatever to name another port to which the vessel was to go, or in any way to direct her future movements, except so far as it might be inferred from the form in which the bill of lading of the sulphur was to be made out, and that no other instructions were in fact given as to the destination of the vessel. In this state of facts, the vessel having arrived on the 9th of March, and having completed the loading of the sulphur in the course of three day's, the master left for Boston on the fourth day after his arrival, there being twenty-six lay days still unoccupied. These and other minor facts disclosed by the plaintiff’s evidence tended to show that the master did not wait a reasonable time for orders at Licata, but that he set sail therefrom prematurely, contrary to his duty and the stipulations of the charter party, acting in bad faith and intending to deprive the plaintiff of the benefit and advantage to which he was fairly entitled under his contract with the owners. On the issue thus presented, we think the plaintiff had a right to ask that the jury should pass.

Exceptions sustained.